Per Curiam.
This matter is an appeal from the district court for Colfax County, Nebraska, from the decree of dissolution entered by that court awarding certain property and assigning certain debts to the parties. The appellant assigns as error “the finding that the petitioner is to receive the residence and household *392goods not previously listed, which is not an equitable division of the real and personal property of the parties”; “the division of the marital estate of the parties”; and the district court’s “abuse of discretion.”
From our review de novo on the record, we find no abuse of discretion by the district court in its division of the marital property. Therefore, the decree of dissolution entered by the district court is affirmed. An attorney fee of $ 1,500 for services in this court is awarded to appellee.
Affirmed.